ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims have been entered. 
Claims 9, 10, & 13-17 stand rejected as put forth in the Final Rejection mailed 12/9/2020.
The 35 U.S.C. §112(d) rejection of claim 12 has been withdrawn in light of the cancelation of claim 12.
Response to Arguments
Applicant is advised the amendments have been entered because the cancel claim 12 and thus simplify the issues if an appeal is filed.
The 35 U.S.C. §112(d) rejection of claim 12 has been withdrawn in light of the cancelation of claim 12.
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive in regards to the rejections of claims 9, 10, & 13-17. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In regards to applicant’s argument that ‘981 is not directed to a bioadhesion coating and thus does not read on the instant claims; the Office does not find this argument convincing because the combination teaches a coating of copolymer of acrylamide, acrylic acid, and HEMA on a PDMS substrate and thus given that the same structure with the same materials is produced it is apparent that the material has the same property. The Examiner notes that the claims do not recite a property that is not inherent in the material of the combination. Applicant is advised that “bioadhesion coating” in the preamble is an intended use and given that the claims are directed towards the product, the product only has to be capable of the intended use and thus given that the same materials are used it is apparent that the product is capable.
In regards to applicant’s argument that the Examiner used an obvious to try analysis for the copolymer; this argument is not found convincing because ‘981 discloses that any monomer listed in combination will produce the desired result and in view of Merck & Co. v. Biocraft, all possible combinations are rendered obvious without a showing of unexpected results.
In regards to applicant’s position that ‘981 does not teach a PDMS substrate; applicant is advised that the rejection is a 103 obviousness rejection in which ‘981 discloses a silicone rubber substrate and ‘502 teaches that PDMS is a commercially available silicone rubber and thus the combination teaches using PDMS as the specific species of silicone rubber because it is a commercially available silicone rubber which is recognized as a suitable substrate.
In response to applicant's argument that ‘502 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gutek is directed towards known species of silicone rubber and thus is in the field of applicant’s endeavor.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/Primary Examiner, Art Unit 1712